ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Tasty Snow LLC                               )      ASBCA No. 59072
                                             )
Under Contract No. TIN 13-043                )

APPEARANCE FOR THE APPELLANT:                       Mr. David Massey
                                                     Owner

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders., Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Michael E. Barnicle, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 9 June 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59072, Appeal of Tasty Snow LLC,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals